            Case 4:19-cv-11093-TSH Document 67 Filed 05/26/20 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                                            DOCKET NO. 4:19cv-11093-TSH


    PAUL JONES

          Plaintiff                                                     DEFENDANTS’ OPPOSITION TO
                                                                        PLAINTIFF’S MOTION PURSUANT
    v.                                                                  TO FED. R. CIV. P. 56(d) and 56(f)

    MONTACHUSETT REGIONAL TRANSIT
    AUTHORITY, et al.

          Defendants


         In response to Defendants’ Motion for Summary Judgment, Plaintiff filed a Motion

pursuant to Rule 56(d) and 56(f) of the Federal Rules of Civil Procedure (herein after “Rule 56(f)

Motion”) asserting that Defendants’ Motion for Summary Judgment was premature and seeking

discovery prior to the Court ruling on Defendants’ Motion for Summary Judgment.1 In support

of his Rule 56(f) Motion, Plaintiff also filed a document entitled “Paul Jones (Plaintiff) Rule

56(d) formally Rule 56(f) Affidavits” (“Affidavit”) in support of his Rule 56(f) Motion.

Plaintiff’s Rule 56(f) motion must be denied because Plaintiff has not set forth the specific

documents he needs that he reasonably believes exist that will assist him in defeating

Defendants’ Motion for Summary.

          A party seeking to invoke Rule 56(f) of the Federal Rules of Civil Procedure must show

“(i) good cause for his inability to have discovered or marshalled the necessary facts earlier in

the proceedings; (ii) a plausible basis for believing that additional facts probably exist and can be

retrieved within a reasonable time; and, (iii) an explanation of how those facts, if collected will


1
 In addition to filing a motion pursuant to Rule 56(f) of the Federal Rules of Civil Procedure, Plaintiff did file an
Opposition to Defendants’ Motion for Summary Judgment.
          Case 4:19-cv-11093-TSH Document 67 Filed 05/26/20 Page 2 of 5



suffice to defeat the pending summary judgment motion.” Rivera-Torres v. Rey-Hernandez, 502

F.3d 7, 10 (1st Cir. 2007) citing, Velez v. Awning Windows, Inc., 375 F.3d 35, 40 (1st Cir.

2004); Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 988 (1st Circ.

1988). While discovery here has not yet been conducted, Plaintiff has not set forth a plausible

basis for why he reasonably believes that additional facts exist that can be retrieved during

discovery that if collected will suffice to defeat Defendants’ Motion for Summary Judgment.

       In his Rule 56(f) Motion, his Affidavit and his Opposition to Defendants’ Motion for

Summary Judgment, Plaintiff choses to ignore the arguments made by Defendants in their

Motion for Summary Judgment, namely, that Defendant Montachusett Regional Transit

Authority (“MART”) is not Plaintiff’s employer, that regardless, Plaintiff did not suffer an

adverse employment action, and that Plaintiff is not a qualified disabled person and did not

request an accommodation, all elements Plaintiff must prove to prevail on his employment

discrimination and retaliation claims. While Plaintiff continues to assert, without support, that

Defendants discriminated and retaliated against him, he has not set forth what information he

needs from Defendants that is not already in his possession to Defeat Defendants’ Motion for

Summary Judgment.

       Rather, Plaintiff continues to regurgitate the same specious accusations that his company

was not assigned trips from MART’s automated vendor portal or the automatic dialing system

because of his race and gender. The evidence submitted by Defendants in support of Defendants’

Motion for Summary Judgment defeats this argument as well. Regardless, Plaintiff should be in

the possession of any documents he needs to prove the identity of his employer, such as his tax

returns, and his company’s workers compensation insurance, and the like. Similarly, Plaintiff

should be in the possession of the information he claims shows that he suffered an adverse



                                                 2
           Case 4:19-cv-11093-TSH Document 67 Filed 05/26/20 Page 3 of 5



employment action. Likewise, Plaintiff should be in the possession of any documents and

information to prove that he is in fact a qualified disabled person, that Defendants knew he was

disabled, that requested an accommodation from Defendant and that he was retaliated against as

a result. Plaintiff should not be allowed to go on a fishing expedition for documents and

information that have no relation to the claims he must prove to defeat Defendants’ Motion for

Summary Judgment.

         In his Affidavit, Plaintiff lists his “discovery goals.” Such goals are not sufficient to

prevail on a Rule 56(f) Motion and do not identify specific information he claims he needs to

defeat the Defendants’ pending Motion for Summary Judgment. Plaintiff’s list of “discovery

goals” is onerous and will needlessly increase costs incurred by Defendants in having to defend

against Plaintiff’s spurious claims. As the evidence submitted by Defendants in support of

Defendants’ Motion for Summary Judgment shows, Defendants attempted on numerous

occasions to assist Plaintiff who from the outset accused them of discrimination. Plaintiff just

simply fails to grasp how the automated systems for assignment of trips to vendors work and that

his company simply has higher rates than those vendors who are assigned trips before his

company. Defendants have already incurred needless costs in having to defend against Plaintiff’s

claims. Plaintiff should not be allowed to go on a costly fishing expedition for information that

does not exist or will not assist him in opposing Defendants’ Motion for Summary Judgment.2

         Wherefore, Defendants respectfully request that Plaintiff’s Rule 56(f) Motion be denied.




2
 In seeking discovery, Plaintiff appears to have the mistaken belief that it is Defendants’ burden to prove that
Plaintiff was NOT discriminated against, when it is Plaintiff’s burden to prove that he was the subject of
discrimination and retaliation.

                                                          3
           Case 4:19-cv-11093-TSH Document 67 Filed 05/26/20 Page 4 of 5



                                             DEFENDANTS

                                             MONTACHUSETT REGIONAL TRANSIT
                                             AUTHORITY, REBECCA BADGLEY,
                                             DONNA LANDRY, BONNIE MAHONEY,
                                             KAREN CORDIO, JOANNE NORRIS,
                                             STEPHANIE RICHARDS, TAMARA
                                             SHUMOVSKAYA, JESSICA TORRES,
                                             AMANDA KUKTA, ROBERT MONK,
                                             MICHELLE MOYO, IVAN ROMAN, and
                                             CRYSTAL GEISERT

                                             By their attorneys,


                                             /s/ Deborah I. Ecker
                                             Mark R. Reich (BBO# 553212)
                                             Deborah I. Ecker (BBO# 554623)
                                             KP Law, P.C.
                                             101 Arch Street, 12th Floor
                                             Boston, MA 02110-1109
                                             (617) 556-0007
Dated: May 26, 2020                          mreich@k-plaw.com
720818/MART/0006                             decker@k-plaw.com




                                         4
         Case 4:19-cv-11093-TSH Document 67 Filed 05/26/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I, Deborah I. Ecker certify that the above document will be served by first-class mail

upon any party or counsel of record who is not a registered participant of the Court's ECF

system, upon notification by the Court of those individuals who will not be served electronically.


Date: May 26, 2020                                   /s/ Deborah I. Ecker




                                                5
